Citation Nr: 0501395	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was scheduled to testify before a Veterans Law 
Judge via videoconferencing technology in November 2004.  He 
did not appear for his hearing and has not requested that his 
hearing be rescheduled.

The issues of entitlement to a compensable evaluation for 
erectile dysfunction and service connection for hepatitis and 
malaria are decided herein, while the issues of entitlement 
to service connection for hypertension and depression are the 
subjects of the Remand portion of this document.  

The Board observes that in a November 2004 written brief 
presentation, the veteran's representative raised the issue 
of service connection for post-traumatic stress disorder.  As 
this issue has not yet been adjudicated by the RO, it is 
referred for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.  

2.  The veteran has no current malaria or residuals thereof.

3.  The veteran has no current hepatitis or residuals 
thereof.

4.  The veteran has no penile deformity.


CONCLUSIONS OF LAW

1.  The veteran has no disability due to malaria incurred in 
or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran has no disability due to hepatitis incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was air 
evacuated from Vietnam in April 1968 and hospitalized for 
further evaluation of a backache and high spinal fluid 
protein.  All other laboratory testing was normal.  The final 
diagnosis was viremia, with no sequelae.  

In May 1968, the veteran presented with a four-day history of 
chills, fever, headache, myalgia, general malaise, occasional 
vomiting and nausea.  The assessment was fever of unknown 
origin, rule out hepatitis.  Blood testing did not reveal 
hepatitis.

On examination for discharge, the veteran was not found to 
have malaria, hepatitis, or any residual of either disorder.  

VA outpatient treatment records from November 2001 show that 
various laboratory testing was conducted.  All testing was 
noted to be normal, and there was no indication of malaria or 
hepatitis.  VA outpatient treatment records also reflect a 
computerized list of 11 varied disorders.  However, malaria 
and hepatitis are not among the disorders enumerated.

In his July 2002 claim, the veteran indicated that malaria 
and hepatitis had been suspected during his active service in 
Vietnam.  He related that he had been treated at the 
Charleston VA Medical Center for nausea, vomiting, chills, 
fever, diarrhea and swelling in his stomach.  He stated that 
he had suffered from such symptoms since his Vietnam service 
without relief.

The veteran was afforded a VA examination in December 2001.  
At that time, he was found to have erectile dysfunction due 
to diabetes mellitus, but his penis was noted to be normal.  
In addition, there is no other evidence, to include any 
statement by the veteran, that the veteran has penile 
deformity.

II.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the regulations implementing it are 
applicable to the present appeal.  

The Act and the implementing regulations provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

In the present case, the veteran's claim was received in July 
2002.  Through letters dated in October 2002 and May 2003, 
and the Statement of the Case issued in April 2003, the RO 
has provided the notice required under the VCAA and the 
implementing regulations.  

In addition, pertinent treatment records have been obtained.  
Neither the veteran nor his representative has identified any 
additional records that could be obtained to substantiate the 
claims.  In fact, the veteran indicated in his July 2002 
claim that all treatment for the claimed conditions had been 
through the Charleston VA Medical Center.  Although the 
veteran has not been afforded VA examinations to determine 
the etiology of any currently present hepatitis or malaria, 
the Board has determined that the medical evidence of record 
is sufficient to decide these claims and that there is no 
reasonable possibility that such examinations would 
substantiate the veteran's claims since the service medical 
records do not show that either disorder was diagnosed and 
the post-service medical evidence of record is negative for 
the presence of either disorder or any residual of either 
disorder.

In addition, although the veteran was not afforded a VA 
examination in response to his claim for a compensable 
evaluation for erectile dysfunction, he was afforded a VA 
examination of this disability in December 2001 and that 
examination disclosed that his penis is normal.  He has been 
informed of the requirement of penile deformity for a 
compensable evaluation for this disability and that he should 
submit evidence of this or provide identifying information to 
enable the RO to obtain such evidence on his behalf.  The 
veteran has not provided or identified any such evidence.  In 
fact, on no occasion has the veteran alleged that he has 
penile deformity.  It appears instead that his claim is based 
solely on the presence of erectile dysfunction.  Another VA 
examination to determine the extent of erectile dysfunction 
would serve no useful purpose since erectile dysfunction 
alone does not justify a compensable evaluation under the 
schedular criteria. 

Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

III.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection is not warranted for hepatitis.  While the 
veteran's service medical records show that hepatitis was 
suspected in May 1968, a blood test at that time was negative 
for the disorder and no diagnosis of hepatitis was made on 
that occasion or on any other occasion in service.  In 
addition, there is no post-service medical evidence showing 
that the veteran has been found to have hepatitis or 
residuals thereof.  

The Board must also conclude that service connection is not 
warranted for malaria in view of the absence of any medical 
evidence of this claimed disorder in service or thereafter.

With respect to both of these claims, the Board has 
considered the veteran's statements.  While the veteran may 
sincerely believe that he has these claimed disorders and 
that they were incurred in service, as a lay person, he is 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims. 

B.  Compensable Evaluation for Erectile Dysfunction

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Deformity of the penis with erectile dysfunction warrants a 
20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7522 (2004).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran has been granted service connection for erectile 
dysfunction and he is in receipt of special monthly 
compensation for loss of use of a creative organ.  As noted 
above, disability evaluations are based on industrial 
impairment.  Under the schedular criteria, erectile 
dysfunction alone is not considered to be productive of 
industrial impairment to a compensable degree.  The veteran 
was found to have no penile deformity on the December 2001 
examination, there is no other medical evidence of penile 
deformity, and the veteran has not even alleged that he has 
penile deformity.  Consequently, the Board must conclude that 
the disability is properly evaluated as noncompensably 
disabling under the schedular criteria.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.


REMAND

As an initial matter the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
claims of entitlement to service connection for hypertension 
and a depressive disorder.

In his July 2002 claim, the veteran indicated that his 
service-connected diabetes had resulted in elevation of his 
blood pressure.  The VA medical records associated with the 
claims folder show a diagnosis of hypertension.  However, the 
veteran has not been afforded an examination to address the 
etiology of the hypertension.  Specifically, the current 
evidence does not address whether the hypertension is 
etiologically related to the veteran's diabetes.  Therefore, 
the Board concludes that an examination addressing this 
question should be conducted prior to further appellate 
consideration of this issue.

With regard to the claim for service connection for a 
depressive disorder, the veteran indicated in his July 2002 
claim that his diagnosed depression was secondary to his 
medical problems.  Again, the Board observes that an 
examination to address the claimed relationship between the 
veteran's psychiatric disorder and his service-connected 
disabilities has not been conducted.  Such examination should 
be carried out prior to further appellate consideration of 
this issue.

Finally, the Board notes that in a November 2004 written 
brief presentation, the veteran's representative pointed out 
that the most recent records obtained from the Charleston VA 
Medical Center (VAMC) date to October 2002.  He suggested 
that additional records were available.  The Board notes that 
in an earlier statement, the veteran indicated that his 
treatment was solely through the Charleston VAMC.  Records of 
such treatment should be obtained and associated with the 
claims folder prior to further action on these claims.

Accordingly, the veteran's claims for service connection for 
hypertension and a depressive disorder are REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2004).  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should ensure that all 
outstanding, pertinent VA medical records 
are obtained.  If the RO is unsuccessful 
in obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should arrange for 
the veteran to be afforded a VA 
examination to determine the nature and 
etiology of the veteran's hypertension.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to the veteran's 
service-connected diabetes mellitus, to 
include whether the hypertension 
chronically increased in severity as a 
result of the diabetes mellitus.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

4.  The RO should also arrange for the 
veteran to be afforded a VA examination 
to determine the nature and etiology of 
any currently present depressive 
disorder.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete history should be elicited from 
the veteran.  Based upon the review of 
the claims folder and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the veteran's 
claimed depression is etiologically 
related to his service-connected 
disabilities or his active military 
service.

The complete rationale for all opinions 
expressed should also be provided.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


